Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 9/7/21.
2.  Claims 13-18 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, Claim 13 recites the limitation "extend the battery life" inline 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (“Kwak”), U.S. Patent Application Publication No. 2018/0160516, Suzuki et al. (“Suzuki”), U.S. Patent Application Publication No. US 20180241925 and Lee et al. (“Lee”), U.S. Patent Publication No. 2011/0080422. 
Regarding Claim 13, Kwak teaches a hardware memory storage device having program instructions stored thereon that, upon execution by an embedded controller (EC) [system CPU] of an information handling system (IHS), wherein the EC comprises a microcontroller distinct from a central processing unit (CPU), and wherein the EC is configured to handle tasks that an operating system (OS) executed by the CPU does not handle, cause the EC to:
determine a characteristic of a display having a backlight [Paras: 0007(determining power consumption of load), 0022(“present disclosure relates to liquid crystal display (LCD) backlight”) and 0040(assessing character when load changes due to “brightness level changes … increase or decrease”)]; and
dim a region of the display to extend the battery life [Para: 0003 and 0005(controlling power consumption of LEDs in display region is directly related to battery power of the wireless device as stated “battery voltage needs to be improved”)] by controlling a buck-boost (regulator out down” for back lights), 0039(where “LCD display 207 may include … LED string 214, which provide light to LCD display 207”)].
Kwak does not disclose expressly (a) a command indicating that a high-dynamic range (HDR) image is being reproduced in the region of the display and (b) based upon a calendaring or reservation service.
In the same field of endeavor (e.g., controlling back light of display), Ninan teaches extract first and second image data [col-2 lines: 24-40 (having lower-dynamic range version)] and dim a region of a display in response to a command indicating that a high-dynamic range (HDR) image is being reproduced in the region of the display [col-2 line: 57 to col-3 line:28 (reproduce the first and image data as high-dynamic range (HDR) image by “driving local dimming display … back light” by a modulator)].
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak’s teachings of dim a region of the display to extend a battery life by controlling a buck-boost converter to reduce a voltage applied to the backlight in response to a command with Ninan’s teachings of dim a region of a display in response to a command indicating that a high-dynamic range image is being reproduced on a display so that Ninan’s command for high-dynamic range of an image also can be used to extend battery life of a device for the purpose of producing “display images on a display having local-dimming back lights and cost effective local dimming displays that can provide good quality images” [Ninan, col-2 lines: 9-13]. 
duration of the predetermined time period” which lead to extend battery life)] based upon a calendaring or reservation service [Para: 0017(where the “predetermined time period” such as meeting period of “scheduled start time and end time” is based on calendaring or reservation service)] .
 Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak’s teachings of dim a region of the display by controlling a buck-boost converter to reduce a voltage applied to the backlight in response to a command with Lee’s teachings of controlling brightness or back light of a display screen in response to a determination to extend a battery runtime based on reservation service for the purpose of avoiding disruption during critical task such as meeting even if there is not enough battery power remains to finish the critical task.
Regarding Claim 15, Kwak teaches wherein to reduce the voltage, the program instructions, upon execution, further cause the EC to reduce a scalar value (when “output voltage Vout  down an increment) applied to the buck-boost converter(when “output voltage Vout  down an increment)].
Regarding Claim 16, Kwak teaches wherein the program instructions, upon execution, further cause the EC to:

reduce a second scalar value applied to a second buck-boost converter coupled to a second region of the display by a second amount (“second current brightness level” to region having LED string 314b)  different than the first amount [Para: 0057 (“brightness level of each of LED strings 314a, 314b and 314c may be independently selected”) and 0058].
Regarding Claim 17, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that the IHS or a component thereof has switched from a high-power state to a low-power state or in response to a determination the OS has switched from a an executing state to an idle state [Para: 0034(when device running at 3.3 volt instead of 3.6 volt) or 0029(device at “idle” state)].
Regarding Claim 18, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display as set forth above. One of ordinary skill in the art at the time of the invention was filed to have modified Kwak’s teaching of dimming of display to dim the display in response to a user’s behavior or environment based on design criteria for the purpose of full filing user requirement and criteria.

5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, Suzuki and Lee as described rejecting claim 13 above (hereinafter, “KSL”) and Daniel M. Hamlin (hereinafter, “Hamlin”), U.S. Patent Application Publication No. 2004/0212610.
Regarding Claim 14, KSL teaches identify the display when the program instructions is executed. KSL does not disclose expressly identifying the display includes retrieving an Extended Display Identification Data (EDID) from the display.
In the same field of endeavor, (e.g., identifying display devices when they are switched among multiple Information Handling Systems), Hamlin teaches identifying a display includes retrieving an Extended Display Identification Data (EDID) from the display [Para: 0040].
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified KSL’s teachings of identifying a display device with Hamlin’s teachings of identifying a display includes retrieving an EDID from the display for the purpose of shortening a time to identify a display device in order to reduce latency. 
Response to Arguments
6.	Applicant's arguments filed on 9/7/21 have been fully considered but they are not persuasive. Applicant argues regarding Claim 13 that Kwak does not disclose dim a region of the display (to extend the battery life) because “the output voltage Vout by increasing or decreasing the output voltage in increments to the maximum or minimum voltage levels, adjust the output voltage … Vout is for the entire backlight display device, and not for the display alone, and thus, any reduction in output voltage Vout does not necessarily dim the display … nothing in Kwak teaches or suggests dimming a display. In fact, Kwak teaches away from such dimming the display and instead, teaches increasing the brightness levels of the LEDs using an LCD backlight boost converter 328 to improve ripple voltage”. Examiner disagrees.
First, Applicant is mischaracterizing the reference. Kwak clearly teaches adjusting brightness of an LCD display (207) in Fig-2B by controlling string of LEDs [Para: 0039 and decrease in desired brightness levels one or more of the LED string”) and the adjustment is described when output voltage Vout is adjusted (by regulator 104) “to increase or decrease” [Para: 0031]. In other words, Kwak is diming a region of display when decreasing brightness level to “one” LED from the string of LEDs not the entire device as argued by the applicant. Second, claim does not further define the “portion” of the display. 

Applicant further argues that “Suzuki teaches the luminance of a display may increase depending on the content to be displayed … To the contrary, the present application discloses that the display is dimmed in order to extend battery runtime ... Applicant has amended Claim 13 to require “dim a region of the display to extend the battery runtime,” to clarify that the dimming of the display is to extend the battery runtime”. This argument is moot due to the amendment and newly found reference as set forth above. 
Applicant further argues regarding Claim 17 that “Kwak does not teach or suggest, dimming the display in any case”. Examiner already established how Kwak is dimming the display as set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187